RYAN, Judge.
This writ of error was granted to review the action of the Court of Civil Appeals for the Fourth Supreme Judicial District affirming an interlocutory judgment of the district court of Cameron county, as shown in report of the case, 40 S.W.(2d) 165.
Josephine McCarty, appellee in the Court of Civil Appeals has now filed a motion showing that, after the rendition of said interlocutory judgment, a final judgment on the merits of the case (all parties having appeared at the trial) was by the trial court rendered, wherein' all matters in controversy between the parties were adjudicated; that no motion for a new trial was filed and no notice of appeal given by any of the parties; that no appeal was taken therefrom, no writ of error sued out, and the 'time to do so has expired.
Attached to said motion is a certified copy of said final judgment and proper certificate of the clerk of the trial court showing that no appeal or writ of error has been perfected, from said judgment.
A copy of said motion has been delivered to counsel for plaintiffs in error,- and no resistance to the granting thereof is urged.
The questions involved in this writ of error have therefore become academic, and defendant in error’s motion to dismiss same should be granted. We so recommend.
CURETON, Chief Justice.
The writ of error is dismissed,'as recommended by the Commission of Appeals.